IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FLAGSTAR BANK, FSB                        : No. 85 MM 2015
                                          :
                                          :
             v.                           :
                                          :
                                          :
BRIAN D. WAMPOLE AND TAMMY L.             :
WAMPOLE                                   :
                                          :
                                          :
PETITION OF: BRIAN D. WAMPOLE             :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.